ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-104, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, DAVID C. ANTON of DAVIS, CALIFORNIA, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a prospective period of three months based on discipline imposed in the State of California for conduct in violation of RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And DAVID C. ANTON having failed to appear as ordered by the Court to show cause why he should not be disbarred or otherwise disciplined;
*63And the Court having determined from its review of the matter that respondent should be suspended from the practice of law for a period of one year;
And good-cause appearing;
It is ORDERED that DAVID C. ANTON is suspended from the practice of law for a period of one year and until the further Order of the Court, effective December 29, 2004; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.